MEMORANDUM**
Mary Savchick appeals pro se the district court’s summary judgment for Honeywell Corporation in her employment discrimination action. We have jurisdiction under 28 U.S.C. § 1291. After de novo review, Bradley v. Harcourt, Brace & Co., 104 F.3d 267, 269 (9th Cir.1996), we affirm.
The district court properly granted summary judgment on Savchick’s claims that Honeywell violated Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act (“ADEA”), and Title I of the Americans with Disabilities Act (“ADA”). Savchick failed to rebut Honeywell’s evidence that she was terminated for, among other things, defying a direct order not to work at home, lacking necessary computer skills, and being rude and uncooperative with her colleagues and subordinates. See Bradley, 104 F.3d at 270 (Title VII); Collings v. Longview Fibre Co., 63 F.3d 828, 832-33 (9th Cir.1995) (ADA); Steckl v. Motorola, Inc., 703 F.2d 392, 393 (9th Cir.1983) (ADEA).
The district court did not abuse its discretion in denying Savchick’s motions for recusal and motions for the appointment of counsel. See United States v. $292,888.04 in U.S. Currency, 54 F.3d 564, 566-67, 569 (9th Cir.1995).1
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.